Name: Commission Implementing Regulation (EU) 2016/1845 of 18 October 2016 fixing the allocation coefficient to be applied to applications for aid for milk production reduction pursuant to Delegated Regulation (EU) 2016/1612
 Type: Implementing Regulation
 Subject Matter: cooperation policy;  agricultural activity;  agricultural policy;  economic policy;  processed agricultural produce;  production;  agricultural structures and production
 Date Published: nan

 19.10.2016 EN Official Journal of the European Union L 282/42 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1845 of 18 October 2016 fixing the allocation coefficient to be applied to applications for aid for milk production reduction pursuant to Delegated Regulation (EU) 2016/1612 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), Having regard to Commission Delegated Regulation (EU) 2016/1612 of 8 September 2016 providing aid for milk production reduction (2), and in particular Article 4(2) thereof, Whereas: (1) Delegated Regulation (EU) 2016/1612 provides for aid to milk producers committing themselves to reduce their cow milk deliveries for a three month period. That aid is paid on the basis of aid applications. Where the aggregated volume covered by the admissible and plausible aid applications notified exceeds the total maximum volume referred to in Article 1(1) of that Regulation, Member States are to apply an allocation coefficient to the quantity covered by each aid application. (2) The quantities covered by the aid applications submitted for the period of, November 2016, December 2016 and January 2017 exceed the total maximum volume. Therefore, an allocation coefficient needs to be fixed. (3) For the swift implementation of Delegated Regulation (EU) 2016/1612, this Regulation should enter into force from the day after its publication, HAS ADOPTED THIS REGULATION: Article 1 The allocation coefficient to be applied to the quantities covered by aid applications for cow milk delivery reduction in November 2016, December 2016 and January 2017 pursuant to Delegated Regulation (EU) 2016/1612 shall be 0,12462762. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 October 2016. For the Commission, On behalf of the President, Jerzy PLEWA Director-General for Agriculture and Rural Development (1) OJ L 347, 20.12.2013, p. 671. (2) OJ L 242, 9.9.2016, p. 4.